Case 2:18-cv-14371-RLR Document 33 Entered on FLSD Docket 08/05/2019 Page 1 of 3


                                                  Civil Case No: 18-14371-CIV-ROSENBERG
  Clerkofthe court
  United Stutes DistrictCourt
                                                             FILED BY               D.C.
  SouthernDistrictofFlorida
                                                                   ALs 22 2219
  Alto Lee Adam s,Sr.                                                ANGELA E.NOBLE
                                                                    cl-EqK u.s.Dlsm cm
                                                                  s.D.OFFLA.-FT:RERCE
  United States Courthouse

  101 South U.S.Highw ay 1

  FortPferce,FL 34950



  DeorludgeA dam s,

    Ithasbeenbroughttomyattention thataIawfirm hasaclassactionsuit
  aguinstthe GenerulM otors Corporation on the 2.4 IiteroiIconsum ption Iitigution.
  IwJJcontaaed IastThursdayonJuly25,2019. Iim m ediately contacted byem ail
  a Hunter8ryson that> Js Iisted on the suitpapers thatI> as sent He did respond
                                                                    .

  quickly w ith an em ailstating to take the paperw ork thcthe had sentm e to any
  GM dealership andgetmycarfixedforfree.
    On Fridayluly26,2019 Icontaded theJM Chevy dealership and gave them my
  VIN numberoF ofmycor.ltturnsoutthutmycarisoctuully3 monthspastthe
  datesmentionedin theIetterfrom theattorneys.Mycarwasreleasedfrom the
  m anufactureron October4,2011sosevenandahalfyears>JsexpiredonApril4,
  2019.Itseemsthatthiscannotbe amorefrustrating situationas1cannothelp
  butwonder why I>Js notcontacted soonerby the attorneys. Italso brings up a
 few questionsforsureIikewhy wJsInotcontactedsoonerbytheattorneysand
  whatexactlyisthepayoffforthem inthematter? Didtheypurposelycontactme
 JftertheJ/lottedtfmeperfodformyvehfc/eond how monyotherswerenot
 contactedin timeforthem togettheircarsrepaired? Dotheattorneysbeneft
 moreforthem tospliton thesettlementT/esspeop/egettheircarsrepairedordo
 theattorneysactualworkforGM and didn'twanttocontactusuntilitwastoo
 Iate?
Case 2:18-cv-14371-RLR Document 33 Entered on FLSD Docket 08/05/2019 Page 2 of 3



     Ido considerthistobepoorjudgmentand workethicson theattorney'spart
  andfeelIikethisisaverysefish wayto dobusiness.Theyarenottheonesthat
  paidforthevehiclesthatarenow burningoiIandtheyarenottheonesthathave
  tosuFertheconsequencesofthesituation.W hatcan bedoneaboutthissituation
  atthispointaslfeeltheneedthatthismatterbe taken careofproperlyand with
  respecttotheownersofthevehiclesinsteadofcontacting usjustoverthe ''too
  Iate''date?

     lwouldgreatlyappreciateanytypeofresponseonthismatterandlwill
  definitelybesendinganothercopyofthisIetterto thereturnaddresson the
  envelopethatIhavereceivedin them ail.lwouldalsoIiketo know kthereissome
  typeofcomplainttofileaboutthisasthatisnotIisted inthepapersatall.


  Cc:A nalytics Consulting LLC

    #/m M organ

    tq3;)#?u1--t31b
     kzI> #sla&*jAhD&'O M
Case 2:18-cv-14371-RLR Document 33 Entered on FLSD Docket 08/05/2019
                                                          1590       Page 3 of 3
                                                     %Nw ir    Z .
                                                                                 s                        ' 1
                                                                           y&
                                                                            .
                                                                             -
                                                                                                                             +, '
                                                                 *J        S                                                  3
                                                                      ' =
                                                                      N. * .4                                                   O
                                                                      *l+                                                    o>
                                              A            *y&        *' o                                                  *
                                                   s        H         e (,
                                                                         <zTz                                           W'
                                                  &!             eo       vve 'kz ze                                .
                                                   +'             &        .     o.:
                                                                                   . &        G09
                                                       M                         X,*
                                                       *A,        tx
                                                                   W             -e
                                                                                  1'X
                                                                    #               2
                                                            W
                                                             #


                                      v
                                      Q>
                                                                 ;-o p
                                                                     P     & *
                                      <
                            p.
                            .                 .                                      &
                            L



                         1.
                         >
                          k &- Q) .
                        V>l
                        -
                                      .                               .
                                 zy                              y. .                                               %
                                                                                                                    x
                                                                                                                    i'
                                                                                                                     D
                                                                                                                    $
                                                                                                                    #?.t
                                                                                                                       *'1
                         V'j
                         >G               .
                                                                                                  à';j
                                                                                                  G                 w
                                                                                                                         I
                                                                                                                        ..
                                                                                                                        1
                                  Q D-
                                    D                        c                                    '
                                                                                                  *' +
                                                                                                  '
                                                                                                  w
                                                                                                  .
                                                                                                                    e


                        V   -
                                                             <                                    .
                                                                                                  , k
                                                                                                  =  i
                                                                                                     t.
                         1
                         k
                         ii
                          I
                          1
                          l
                          i)
                         -.
                           '
                           !
                           1
                           i
                           'ld
                             iii:
                                '-
                                ? '
                                  :!
                                   :
                                   !!
                                    i
                                    7
                                    ;
                                    '
                                    -'
                                     -
                                     '''                          .
                                                                                                  i
                                                                                                  ;
                                                                                                  s
                                                                                                  '
                                                                                                  -
                                                                                                  .
                                                                                                  k
                                                                                                  >
                                                                                                  Np
                                                                                                   '
                                                                                                   l
                                                                                                   -
                                                                                                   1
                                                                                                   :
                                                                                                   4'
                                                                                                    i t.Rdk
                                                                                                      .
                                                                                                      >          .- '
                         =                                                                                       O  .
                                                                                                      .

                          =.
                                                                                                  :1.k1
                                                                                                  .%
                                                                                                  '
                                                                                                  .                     6
                         ==               w
                                                                                                  tr             *3
                                                                                                                 ,.
                                                                                                                 'N
                         =                                                                    l*T2               k
                            -                                                                                   #>
                                                                                                                 - ..
                                                                                                                .' e
                                                                                                                   .
                                                                                                                     -
                            =                                                                 .       .    .qk
                                                                                                                &+.j'.',
                         =                                                                                              j 1
                                                                                                  .
                                                                                                                .         .
                         =                                                                 ahz -...         '*      ..<
                                                                                                                      r

                                                                                       k
                         =
                         =
                         =




                                                                                              k . *w
                                                                                                   $'.
